       2:19-cv-02020-CSB-EIL # 16          Page 1 of 2                                          E-FILED
                                                                Wednesday, 26 June, 2019 10:54:00 AM
                                                                        Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                        Urbana Division



DERICK BROWN, et al.,

      Plaintiff,

v.                                                            Case No. 19-2020

THE BOARD OF TRUSTEES OF THE
UNIVERSITY OF ILLINOIS,

      Defendant.


                                          ORDER

      The Court has reviewed the parties’ Report of Rule 26(f) Planning Meeting [15]
and considered the parties’ arguments. Following the Rule 16 Scheduling Conference
held on June 24, 2019, the Court now sets the following discovery schedule:
      1) The parties will exchange initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1)
          by July 19, 2019;
      2) Amended pleadings without leave of court shall be filed by December 26, 2019;
      3) Joining additional parties without leave of court shall be done by December 26,
          2019;
      4) Phase 1 of fact discovery shall be completed by June 26, 2020;
             a. Phase 1 of fact discovery is limited to discovery relating to 1) the merits
                   of the claims brought by the Individually Named Plaintiffs (including
                   damages), and 2) the prerequisites to class certification pursuant to Fed.
                   R. Civ. P. 23(a);
             b. During Phase 1, each party is limited to 10 depositions as provided in
                   Fed. R. Civ. P. 30(a)(2), unless otherwise agreed by the Parties;
             c. While the parties are under a continuing obligation to supplement their
                   respective discovery disclosures and responses in a timely manner
2:19-cv-02020-CSB-EIL # 16         Page 2 of 2



          pursuant to Fed. R. Civ. P. 26(e)(1)(A), the parties shall supplement
          discovery responses no later than May 29, 2020;
5) Expert discovery shall begin after the close of Phase 1 of fact discovery;
       a. Plaintiffs shall disclose expert witnesses by July 24, 2020;
       b. Plaintiffs shall make experts available for deposition by August 24, 2020;
       c. Defendant shall disclose expert witnesses by September 24, 2020;
       d. Defendant shall make experts available for deposition by October 26,
          2020;
       e. Plaintiffs shall disclose rebuttal reports by November 26, 2020;
       f. All expert discovery shall be completed by November 26, 2020;
6) The briefing schedule for class certification shall be as follows:
       a. Plaintiffs’ Motion for Class Certification shall be filed by January 26,
          2021;
       b. Defendant shall file its response by February 26, 2021;
       c. Pursuant to Local Rule 7.1(B)(3), if Plaintiffs wish to file a reply brief to
          Defendant’s response, they shall seek leave by March 12, 2021.
7) Within 14 days after the Court rules on any motion for class certification, the
   parties shall meet and confer, then propose an amended schedule to the Court
   for any remaining outstanding discovery and dispositive motions.
8) As noted during the Rule 16 Scheduling Conference, the parties shall submit
   an ESI protocol to the Court by July 8, 2019.
9) The Court will set the Final Pretrial Conference and Jury Trial dates following
   a ruling on the motion for class certification.


ENTERED this 26th day of June, 2019.

                                            s/ERIC I. LONG
                                   UNITED STATES MAGISTRATE JUDGE




                                       2
